Exhibit 23.1 Madsen & Associates, CPA 684 East Vine Street Murray, UT 84107 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors PeopleString Corporation We consent to the inclusion in this Registration Statement of Amendment No. 2 to Form S-1 filed with the SEC (the "Registration No. 333-174949"), of our report dated March 31, 2011, relating to the balance sheet of PeopleString Corporation as of December 31, 2010, and the related statements of operations, stockholders' equity, and cash flows for the period then ended appearing in the Prospectus, which is a part of such Registration Statement. We also consent to the reference to our firm under the caption - "Experts" in such Registration Statement. /s/ Madsen & Associates, CPA Madsen & Associates, CPA Murray UT August 31, 2011
